Exhibit 10.9 Schedule of Board Fees The Compensation Committee and Board of Directors of Lakeland Financial Corporation adopted the following fee schedule effective January 1, 2016: Annual Director Retainer: $ Annual Audit Committee Chairman Retainer: $ Annual Lead Director and Governance Committee Chairman Retainer: $ Annual Compensation Committee Chairman Retainer: $ Annual Corporate Risk Committee Chairman Retainer $ Board Meeting Fee: $ per meeting Committee Meeting Fee: $ per meeting Annual stock grant: shares
